Citation Nr: 1759806	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-26 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1954 to March 1957 with a separation under honorable conditions and from March 1957 to February 1958 with a separation under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In August 2016, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.
 
The appeal was remanded in January 2017.  An August 2017 rating decision increased the evaluation for this disability to 70 percent, and granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the entire appeal period.  As the RO did not assign the maximum disability rating possible for the acquired psychiatric disorder, the appeal for a higher initial evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  However, as the grant of entitlement to a TDIU constitutes a full grant of the benefit sought on appeal, that claim is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The August 2017 rating decision granted the Veteran's claim of entitlement to a TDIU, in part, on impairment due to service-connected thoracolumbar anterolisthesis, found the issue of entitlement to a higher rating for the back disability was inextricably intertwined, and increased the evaluation to 20 percent, effective February 7, 2017.  A concurrent August 2017 Supplemental Statement of the Case included the issue of entitlement to a rating in excess of 10 for thoracolumbar anterolisthesis as an issue on appeal; however, the Board notes that the Veteran has not expressed disagreement with the effective date or rating assigned for his back disability, but was notified in a September 2017 letter on how to contact the RO if he desires to do so.  Therefore, a claim for an increased rating for thoracolumbar anterolisthesis is not currently before the Board and the matter will not be further addressed at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's acquired psychiatric disorder has not resulted in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for PTSD with major depressive disorder have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  

The Veteran's acquired psychiatric disorder is rated under Diagnostic Code 9411 under the General Rating Formula for Mental Disorders found in 38 C.F.R. § 4.130.  

The Veteran was granted service connection for PTSD with major depressive disorder and assigned a 50 percent rating in the July 2013 rating decision on appeal.  As noted above, an August 2017 rating decision increased the evaluation for an acquired psychiatric disorder to 70 percent throughout the appeal period.  

The Board finds the preponderance of the evidence is against a finding that the Veteran's PTSD warrants an evaluation in excess of 70 percent during the entire appeal period.  At most, PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking, and mood and has not more nearly approximated total occupational and social impairment.  See 38 C.F.R. § 4.7.  

The evidence of record does not demonstrate that the Veteran's PTSD has been manifested by symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name to warrant a 100 percent disability evaluation.  See 38 C.F.R. § 4.130.  

Rather, a January 2017 examiner found the Veteran to be fully oriented with nightmares, sleep impairment, intrusive thinking, detachment, irritability, depressed mood, impaired judgment and insight, speech intermittently illogical, obscure, or irrelevant, disturbances in motivation and mood, difficulty establishing and maintaining effective relationships, and in adapting to stressful circumstances, but no suicidal or homicidal ideation.  Although the Veteran reported social isolation, the examiner noted the Veteran related the issues to losing his dentures and indicated that his themes of victimization and hypervigilance were related to back pain and the fear of reinjuring his back.  The examiner further noted the Veteran's continued alcohol use but found that he did not appear to pose any threat of danger or injury to self or other.  

There is no evidence in significant conflict with the examiner's findings.  The June 2013 VA examination that was the basis of the grant of service connection indicated the Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, unprovoked irritability without violence, disturbances in motivation and mood, and difficulty establishing and maintaining effective relationships.  February 2012 VA treatment records indicated the Veteran was intermittently tearful during the course of treatment, but pleasant, talkative, and a good historian with no suicidal ideation.  A September 2016 private assessment noted the Veteran endorsed symptoms including nightmares, crying spells, intrusive thoughts, hallucinations, nightmares, panic attacks, impaired impulse control, decreased interest in activities, isolation, emotional numbness, irritability, difficulty concentrating, hypervigilance, and suicidal ideation with a vague plan.

To the extent the Veteran was found dressed in dirty clothing with unkempt grooming at the January 2017 examination, the Board finds this alone or in concert with the other symptomatology does not indicate a higher disability rating is warranted.  Notably, the January 2017 examination and September 2016 private assessment also found symptoms of impaired thought processes and concentration and the September 2016 evaluator noted the Veteran frequently lost track of questions, rambled, and had illogical thinking.  However, the Board notes the January 2017 examiner did not find the Veteran's difficulties with thought processes or communication were of sufficient severity to be characterized as grossly impaired; rather, the examiner noted thought processes were ruminative but linear and speech was rambling, slow, and marked with paucity, but there was no evidence of hallucinations, delusions, obsessive thinking, or abnormal psychomotor activity.  Further, the examiner indicated that even though the Veteran strayed off topic, he was cooperative when redirected.  Overall, the Board finds the evidence does not indicate that the Veteran's thought processes and speech are grossly impaired.  In addition, the Board notes that the September 2016 private evaluation reported the Veteran endorsed symptoms of hallucinations and daily passive suicidal ideation with some evidence of a vague plan, however, the private evaluator considered the Veteran's symptoms, to include hallucinations, impaired thought processes and speech, and passive suicidal ideation and still concluded that the Veteran's overall disability picture most nearly approximated deficiencies in most areas.  Likewise, the examiner in 2013 found only occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, and the examiner in 2017 found occupational and social impairment with deficiencies in most areas.  The Board finds the overall disability picture does not support a higher rating as it does not reflect total social and occupational impairment. 

As the preponderance of the evidence is against a finding that the acquired psychiatric disorder more nearly approximates the criteria for a 100 percent evaluation, a rating in excess of 70 percent is not warranted for the period on appeal.  38 C.F.R. §§ 4.3, 4.7 (2017).  

As noted above, the Veteran is in receipt of a TDIU throughout the appeal period.  Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

An initial evaluation in excess of 70 percent for PTSD with major depressive disorder is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


